NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JERRY LEON PRIDE,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-4770
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Wayne M. Durden, Judge.




PER CURIAM.


              Affirmed.




LaROSE, C.J., and LUCAS and SALARIO, JJ., Concur.